Citation Nr: 0612781	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  04-23 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
sinus disorder with headaches.

2.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1990 to July 1994.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The Board notes that service connection for "sinus 
problems" was initially denied by the RO in January 1995, 
and the veteran did not appeal this decision.  As part of his 
August 2002 claim to reopen, he expressly clarified that 
service connection was essentially being sought for a sinus 
disorder, to include severe migraine headaches, which he 
alleged were secondary to his sinus disorder.  See VA Form 
21-4138.  As such, the Board has recharacterized the 
veteran's claim on appeal as set forth on the decision title 
page.  

In February 2006, the veteran appeared at the RO and 
testified before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the issue on 
appeal concerning the veteran's service-connected PTSD was 
placed in an appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the 
Fenderson doctrine applies to this appeal.  Hence, the Board 
has styled this rating question accordingly.


For the reasons explained below, the reopened issue of 
entitlement to service connection for a sinus disorder with 
headaches, as discussed below, and the issue of entitlement 
to an initial rating in excess of 30 percent for PTSD, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  An unappealed RO decision in January 1995 denied service 
connection for sinus problems based on a finding that the 
claimed disorder was not shown by the evidence of record.  
The veteran was notified of the RO's action but did not 
appeal. 

2.  Evidence received since the January 1995 RO decision is 
new; relates to an unestablished fact necessary to 
substantiate the claim in that it shows diagnoses of 
sinusitis and migraine headaches; and it raises a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence received since the January 1995 RO decision that 
denied service connection for a sinus disorder is new and 
material, and the claim seeking entitlement to service 
connection for a sinus disorder with headaches may be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005).  Regulations implementing the VCAA have now been 
published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  The VCAA and implementing regulations apply 
in the instant case.  In Quartuccio v. Principi, 16 Vet. App. 
183 (2002), the Court provided guidance regarding the notice 
requirements mandated by the VCAA.  (Regulations implementing 
the VCAA also include a new definition of new and material 
evidence.  The new definition applies only to claims to 
reopen filed on or after August 29, 2001 and, as the instant 
petition to reopen was filed in August 2002, it applies 
here.)

It appears in this case that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder, other than 
that which the Board will be seeking through the development 
specified in the Remand portion of this decision, below.  The 
record on appeal is sufficient to resolve the matter as to 
whether the claim should be reopened.  As this claim is, in 
fact, being reopened and then remanded, any potential 
violation of the Court's recent holding in Kent v. Nicholson, 
No. 04-181 (U.S. Vet. App. March 31, 2005 (VCAA notice 
requirements with respect to reopening claims), is moot.  

Factual Background

The veteran essentially claims that he has a sinus disorder 
accompanied by headaches as a result of his period of 
service.  He claims that his sinus condition is due to his 
exposure to dirt and dust particles while stationed in 
Somalia.  See VA Form 21-4138, received by VA in August 2002.  


Service medical records show no findings of either complaints 
or treatment for any sinus-related problems.  The veteran was 
treated for headache complaints in October 1992 following his 
involvement in a September 1992 motor vehicle accident.  He 
was also seen in January 1993 for headache-related 
complaints.  He did not complain of either a sinus or 
headache disorder at the time of his June 1994 expiration of 
term of service (ETS) examination.

The veteran initially submitted a claim seeking service 
connection for sinus problems in July 1994.  

On September 1994 VA "ENT" [ear, nose, and throat] 
examination the veteran provided a history of sinus problems, 
frontal head injury, and headaches in the same area.  
Allergic rhinitis and nasal polyps were diagnosed.  A 
paranasal sinus X-ray examination report, also dated in 
September 1994, showed clear paranasal sinuses and reported 
that no evidence of sinusitis was present.  

Service connection for "sinus problems" was denied by the 
RO in January 1995; the RO found at that time that such a 
disorder was not found by the evidence of record.  Following 
being notified of the decision in February 1995, the veteran 
did not appeal this decision and it became final.  

In August 2002, the RO received the veteran's request to 
reopen his sinus disorder claim.  At that time the veteran 
also claimed to have severe headaches (migraines) which were 
secondary to his sinus condition.  

A December 1998 VA operative note, associated with the claims 
file after the veteran's August 2002 claim to reopen, shows 
that the veteran underwent a septoplasty, polypectomy, and 
limited "ESS" [endoscopic sinus surgery].  A diagnosis of 
sinusitis was supplied.  

The report of a December 2002 VA "CT" [computed tomography] 
shows that no significant disease in the sinuses was 
observed.  


In a May 2003 decision, the RO declined to find that new and 
material evidence was submitted to reopen the previously 
denied claim concerning sinus problems.  The veteran 
thereafter perfected a timely appeal.  

An April 2003 VA ambulatory care clinic note includes a 
diagnosis of migraine headaches.  

Law and Regulations

Generally, a final RO decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105.  Under 38 U.S.C.A. 
§ 5108, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."

As noted above, 38 C.F.R. § 3.156(a), which defines "new and 
material evidence," was revised, effective August 29, 2001.  
The instant claim to reopen was filed after that date, and 
the new definition applies.  The revised definition requires 
that evidence raise a reasonable possibility of 
substantiating the claim in order to be considered "new and 
material," and defines material evidence as evidence, which, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  The veteran has been advised of the 
revised definition of "new and material evidence."  See 
March 2004 statement of the case (SOC).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  
See Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, the Hodge decision stressed that under 
the regulation new evidence could be material if that 
evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge, supra, at 
1363.

As noted above, to reopen a claim, the claimant does not have 
to demonstrate that the new evidence would necessarily change 
the outcome of the prior denial.  See Hodge v. West, supra, 
in which the Federal Circuit Court held that the threshold of 
probative value or persuasiveness of evidence to be new and 
material is rather low.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).  

Analysis

As previously indicated, the RO denied service connection for 
"sinus problems" in January 1995, finding that the 
appellant, essentially, did not have a sinus disorder.  
Thereafter, in a May 2003 rating action, the RO declined to 
find that new and material evidence was submitted to reopen 
the veteran's claim.

Evidence added to the record since the January 1995 RO 
decision is new, tends to relate to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  Since the previous 
denial was premised on a finding that the veteran essentially 
did not have a sinus-related disorder, evidence, while 
somewhat contradictory in nature (in that sinusitis was 
diagnosed in December 1998, but was not diagnosed in December 
2002), showing a diagnosis of sinusitis tends to relate to an 
unestablished fact necessary to substantiate the claim.  
Migraine headaches, claimed by the veteran to be caused by 
his sinus disorder, have also been diagnosed.  Hence, the 
additional evidence received is both new and material, and 
the claim of service connection for a sinus disorder with 
headaches may be reopened.


However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted, nor is a grant of service connection assured.  
Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).  Here, as noted below in the Remand, the Board is 
requesting additional development with respect to the 
underlying claim of service connection for a sinus disorder 
with headaches, and will issue a final decision once that 
development is complete, if the case is ultimately returned 
to the Board.


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for a sinus disorder with 
headaches is reopened, and the appeal is, to that extent, 
granted.


REMAND

The reopening of the claim for service connection for a sinus 
disorder with headaches triggers certain duty to assist 
provisions of the VCAA, which must be met prior to de novo 
review of the claim.  The duty to assist includes obtaining 
relevant medical reports and examinations where indicated by 
the facts and circumstances of the individual case.  
Diagnoses of sinusitis and migraine headaches are of record.  
Whether these disorders are related to service is a medical 
question best resolved by competent medical opinion.

Concerning the instant service connection claim as well as 
the claim also now before the Board, namely, entitlement to 
an initial rating in excess of 30 percent for PTSD, at his 
February 2006 hearing the veteran testified that he had 
recently been awarded Social Security Administration (SSA) 
disability benefits.  See page 10 of hearing transcript 
(transcript).  SSA disability records of unknown or uncertain 
content must be presumed pertinent to all pending VA 
compensation claims.  Consequently the Board must defer 
action on all claims at issue in this appeal.  VA must obtain 
all SSA records pertinent to the veteran's medical history.  
38 C.F.R. § 3.159(c)(2) (2005); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

The veteran also testified that he was being afforded monthly 
treatment for his PTSD at the VA medical facility located in 
Sepulveda.  The most recent treatment records from this 
facility are dated in May 2003.  The RO should obtain any VA 
medical records from the Sepulveda treatment location, 
beginning in May 2003 to the present, not in the claims file.  
38 C.F.R. § 3.159(c)(3) (2005). 

Finally, the Board observes that VA's duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the two claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should obtain complete VA 
clinical records from the Sepulveda VA 
medical facility of all 
treatment/testing/evaluations afforded 
the veteran since May 2003.  If the 
records cannot be obtained, the attempt 
to obtain them should be documented for 
the record.


3.  The RO should obtain from SSA a copy 
of their decision regarding the veteran's 
claim for disability benefits, as well as 
copies of the medical records considered 
by SSA in making that determination.  If 
such records are unavailable because they 
have been lost or destroyed, it should be 
so noted for the record.

4.  Thereafter, the RO should arrange for 
a VA examination of the veteran by a 
physician with appropriate expertise to 
determine the nature and etiology of any 
disorder affecting the appellant's 
sinuses, to include sinusitis.  The 
veteran's claims folder in its entirety 
must be made available to the examiner 
for review.  The examination is to 
include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation and all diagnostic testing, to 
include X-ray and/or CT examination, 
necessary to determine the etiology of 
any diagnosed sinus disorder.  All 
applicable diagnoses must be set forth.  

A professional opinion, with supporting 
rationale, is requested from the examiner 
as to the following:

As to any currently diagnosed sinus 
disorder, to include sinusitis, is it at 
least as likely as not that such disorder 
originated in service or is otherwise 
related to the veteran's period of active 
duty from July 1990 to July 1994, or any 
incident thereof?

Use by the examiner of the "at least as 
likely as not" language cited above is 
required.


5.  The RO should also arrange for a VA 
examination of the veteran by a physician 
with appropriate expertise to determine 
the nature and etiology of his migraine 
headaches.  The veteran's claims folder 
in its entirety must be made available to 
the examiner for review.  The examination 
is to include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation and all diagnostic testing 
necessary to determine the etiology of 
any diagnosed migraine headaches.  All 
applicable diagnoses must be set forth.  

A professional opinion, with supporting 
rationale, is requested from the examiner 
as to the following:

(a)  As to any currently diagnosed 
migraine headaches, is it at least as 
likely as not that such disorder 
originated in service or is otherwise 
related to the veteran's period of active 
duty from July 1990 to July 1994, or any 
incident thereof?

(b)  In the alternative, is it at least 
as likely as not that any diagnosed 
migraine headaches is secondary to the 
veteran's sinus disorder (if diagnosed 
above)?  If a sinus disorder is 
diagnosed, is it at least as likely as 
not that sinus disorder has increased the 
level of severity of his migraine 
headaches, such as to constitute an 
aggravation thereof?

Use by the examiner of the "at least as 
likely as not" language cited above is 
required.


6.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If either 
report is deficient in any manner, the RO 
must implement corrective procedures at 
once.  See Stegall v. West, 11 Vet. App. 
268 (1998).

7.  The RO should readjudicate the 
instant claims, with review of the 
service connection claim being 
accomplished on a de novo basis.  If 
either claim remains denied, the veteran 
and his representative should be 
furnished an appropriate supplemental SOC 
(SSOC) that reflects all evidence added 
to the file since the August 2005 SSOC.  
The appellant and his representative 
should be afforded a reasonable period of 
time within which to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The purpose of this remand is to assist the veteran in the 
development of his claims.  He has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  



______________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


